Citation Nr: 0008454	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  91-52 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
trauma to the left knee with strain and bipartite patella.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1982.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 1989 rating 
decision of the Newark, New Jersey Regional Office which 
continued a noncompensable disability evaluation for the 
veteran's service-connected residuals of a trauma to the left 
knee with strain and bipartite patella.  In May 1990, this 
case was transferred to the New York, New York Regional 
Office (hereinafter "the RO").  In October 1992, the Board 
remanded this appeal to the RO to obtain private and 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to afford the veteran a VA orthopedic 
examination.  In January 1999, the Board again remanded this 
appeal to the RO to transfer the veteran's claims folder to 
the San Juan, Puerto Rico Regional Office, to obtain private 
and/or VA treatment records and to afford the veteran a VA 
orthopedic examination.  The veteran is presently represented 
in this appeal by the American Legion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's left knee disorder has not been shown to be 
productive of slight impairment of the knee with flexion 
limited to 45 degrees or extension limited to 10 degrees.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
residuals of a trauma to the left knee with strain and 
bipartite patella have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. Part 4, including 
§§ 4.3, 4.7, 4.40, 4.45, 4.59 and Diagnostic Codes 5256, 
5257, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.  The Board notes that the accredited 
representative has alleged that the RO did not comply with 
the January 1999 remand instructions in that the veteran was 
not afforded a VA examination.  However, the Board observes 
that the RO contacted the veteran at his last known address 
in Puerto Rico in February 1999, to requested that he provide 
information as to treatment he had received and to confirm 
his mailing address so that he could be scheduled for an 
examination.  The veteran did not respond.  In an August 1999 
statement on appeal, the veteran provided an address in New 
York, New York.  In November 1999, the RO contacted the 
veteran at that address and again requested information as to 
treatment he had received.  The veteran did not respond.  
Additionally, there is a March, 2000 memorandum in the file 
that the veteran's most recent address was a shelter in New 
York, New York.  It was noted that the shelter was contacted 
and the RO was informed that the veteran was listed as 
"whereabouts unknown" since September 1999.  The Board 
observes that the United Stated Court of Appeal for Veterans 
Claims (hereinafter "the Court") has held in Hyson v. 
Brown, 5 Vet.App. 262 (1993), that it is the burden of the 
veteran to keep the VA appraised of his whereabouts.  
Additionally, the Board notes that the Court has held that 
the VA's duty to assist the veteran in the proper development 
of his claim is "not always a one-way street" and that the 
veteran must be prepared to cooperate with the VA's efforts 
to obtain all relevant evidence.  See Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991) and Olson v. Principi, 3 Vet.App. 
480, 483 (1993).  The Board is of the view that as the 
veteran's whereabouts are unknown at this time, another 
remand would be futile. The Board is satisfied, therefore, 
that the total clinical and other documentary evidence 
available is sufficient for appellate determination of the 
issues presently on appeal.  Accordingly, an additional 
remand, in order to allow for further development of the 
record is not appropriate.  

I.  Historical Review

The veteran's service medical records indicate that in June 
1980, he was seen with complaints of pain in the left knee 
for the previous three weeks.  The veteran reported that his 
knee had been swollen since he injured it by falling.  The 
assessment was a chip fracture of the anterior aspect of the 
left patella.  A June 1980 consultation report indicated an 
assessment of bipartite patella with contusion of the left 
knee.  A September 1980 treatment entry noted that the 
veteran complained of pain to percussion or movement of the 
patella.  The assessment was chondromalacia of the patella.  
October 1980, February 1981 and May 1981 entries all related 
similar assessments.  An April 1982 treatment entry indicated 
that the veteran complained of chronic left knee pain since 
1980.  The assessment, at that time, was also chondromalacia 
of the left knee.  

The veteran underwent a VA orthopedic examination in October 
1982.  The diagnoses included residuals of a trauma to the 
left knee; left bipartite patella; and strain of the left 
knee secondary to the residuals of a trauma to the left knee 
and bipartite patella.  

In March 1983, service connection was granted for residuals 
of a trauma to the left knee with strain and bipartite 
patella.  A 10 percent disability evaluation was assigned 
effective June 15, 1982.  

VA treatment records dated from July 1982 to December 1984 
indicated that the veteran was treated for disorders 
including his left knee disorder.  Private treatment records 
dated from September 1984 to January 1985 also referred to 
continued treatment.  An April 1985 VA orthopedic examination 
report indicated a diagnosis of no abnormal objective 
physical findings.  

A May 1985 rating decision reduced the 10 percent disability 
evaluation assigned for the veteran's service-connected 
residuals of a trauma to the left knee with strain and 
bipartite patella to a noncompensable evaluation effective 
August 1, 1985.  The noncompensable disability evaluation has 
remained in effect.  

II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1999).  Slight 
impairment of either knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1999).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  These 10 percent evaluations are combined, not 
added, under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003 (1999).  Limitation of flexion 
of either leg to 60 degrees warrants a noncompensable 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5260 (1999).  Limitation of extension of either leg to 5 
degrees warrants a noncompensable evaluation.  A 10 percent 
evaluation requires that extension be limited to 10 degrees.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1999).  Favorable 
ankylosis of either knee warrants a 30 percent evaluation.  
Ankylosis is considered to be favorable when the knee is 
fixed in full extension, or in slight flexion at an angle 
between 0 and 10 degrees.  38 C.F.R. Part 4, Diagnostic Code 
5256 (1999).  The average normal range of motion of the leg 
and knee is 0 to 140 degrees.  38 C.F.R. § 4.71 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran underwent a VA orthopedic examination in June 
1989.  It was noted that he walked into the examination room 
with a normal gait as well as normal balance and propulsion.  
The examiner indicated that after undressing, the veteran had 
a highly variable limp and alleged knee pain.  It was 
observed that the veteran alleged that he was unable to 
perform heal to toe gait.  The examiner reported that the 
veteran's left knee had an anatomical contour with no 
effusion.  There was no crepitation, lateral instability or 
anterior-posterior subluxation.  The McMurray test was 
negative and the veteran's quad power was normal.  The 
examiner reported that extension was 0 degrees and flexion 
was 140 degrees with the veteran alleging severe pain.  The 
examiner reported that inspection of the veteran's footwear 
revealed wear and tear of the heels and soles which was 
symmetrical and physiological.  The diagnosis was residuals 
of trauma to the left knee with strain (by history only) and 
bipartite patella (by X-ray), developmental.  The examiner 
commented that there were no objective orthopedic abnormal 
physical findings for the left knee.  A June 1989 
radiological report, as to the veteran's left knee, indicated 
that there was a bipartite patella on the left side with no 
fracture or dislocation.  

VA treatment records dated from May 1989 to February 1991 
indicated that the veteran was treated for disorders 
including his left knee disorder.  An April 1990 entry noted 
that the veteran complained of left knee pain for the 
previous four days.  The assessment included chondromalacia.  
A February 1991 entry noted that the veteran complained of 
swelling and pain of the left knee as well as a crashing 
sound when walking.  The diagnosis was osteoarthritis of the 
left knee.  

The veteran underwent a VA orthopedic examination in February 
1991.  It was noted that the veteran alleged severe pain in 
the left knee and that he walked with a highly variable limp 
of the left lower extremity.  The examiner reported that the 
veteran refused to do heel to toe gait as he alleged severe 
pain.  The examiner indicated that examination of the 
veteran's left knee showed an anatomical contour with no 
effusion.  The patella was mobile with no crepitations, 
lateral instability or anterior-posterior subluxation.  The 
McMurray test was negative and the veteran's quad power was 
normal.  The examiner noted that extension of the left knee 
was 0 degrees and flexion was 140 degrees.  It was observed 
that inspection of the veteran's footwear revealed 
symmetrical wear and tear of the heals and soles consistent 
with physiological gait and weight bearing.  The diagnoses 
were residuals of trauma to the left knee with strain and 
bipartite patella with no objective orthopedic abnormal 
physical findings of the left knee.  The February 1991 
radiological report, as to the veteran's left knee, indicated 
that a bipartite patella was seen.  The impression was no 
fracture.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of slight impairment of the 
left knee with recurrent subluxation or lateral instability 
as required for a compensable evaluation pursuant to the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  
In fact, recurrent subluxation or lateral instability has not 
been shown.  The most recent February 1991 VA orthopedic 
examination report indicated that the veteran's left knee 
showed an anatomical contour with no effusion.  The examiner 
reported that the veteran's left patella was mobile with no 
crepitations, lateral instability or anterior-posterior 
subluxation and that the McMurray test was negative.  The 
diagnosis was residuals of trauma to the left knee with 
strain and bipartite patella with no objective orthopedic 
abnormal physical findings of the left knee.  Additionally, 
the June 1989 VA orthopedic examination report related 
similar results.  The medical evidence clearly fails to 
indicate that the veteran suffers from slight impairment of 
the knee with recurrent subluxation or lateral instability as 
required for a 10 percent disability evaluation pursuant to 
the appropriate schedular criteria noted above.  

The Board further observes that the evidence of record fails 
to indicate that flexion of the left knee is limited to 45 
degrees or extension is limited to 10 degrees as required for 
a 10 percent evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5260, 5261 (1999).  The February 1991 VA 
orthopedic examination report solely indicated that extension 
of the veteran's left knee was 0 degrees and flexion was 140 
degrees.  The Board observes that the June 1989 VA orthopedic 
examination report noted the same limitation of motion as to 
the veteran's left knee.  However, the examiner reported that 
the veteran alleged that he had severe pain.  The Board 
observes that, pursuant to such examination, the examiner 
specifically commented that there was no objective orthopedic 
abnormal physical findings for the veteran's left knee.  
Additionally, the Board notes that a February 1991 treatment 
entry indicated a diagnosis of osteoarthritis of the left 
knee.  However, no X-ray was reported at that time.  
Radiological reports pursuant to both the June 1989 VA 
orthopedic examination report and the February 1991 VA 
examination report failed to indicate any evidence of 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5003 (1999).  
Further, ankylosis of the left knee has not been shown.  38 
C.F.R. Part 4, Diagnostic Code 5256 (1999).  Therefore, the 
Board concludes that the noncompensable evaluation 
sufficiently provides for the veteran's present level of 
disability.  The Board also finds that the veteran's present 
disability evaluation encompasses his objectively 
ascertainable functional impairment due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (1999).  As noted above, the veteran's 
alleged complaints of severe pain on motion have not been 
shown to be descriptive of functional impairment indicative 
of a separate compensable evaluation as evidenced by the 
examiners' comments pursuant to the June 1989 and February 
1991 VA orthopedic examination reports and the full range of 
motion reported.  At this time, there is no clinically 
identifiable pathology warranting extended discussion as to 
whether a separately assigned compensable rating is 
appropriate.  The Board also observes that the veteran's 
whereabouts are unknown and that he has not responded to 
repeated requests to provide treatment information and/or his 
present address so that he could be afforded a VA examination 
such that any functional impairment which might be present 
could be further assessed.  See Wood, Olson and Hyson.  
Accordingly, a compensable evaluation for residuals of a 
trauma to the left knee with strain and bipartite patella, is 
not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  

ORDER

A compensable evaluation for residuals of a trauma to the 
left knee with strain and bipartite patella is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 
- 9 -


- 9 -


